Citation Nr: 0915509	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-39 063	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 2003 to October 2003, and from November 
1982 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Rating Decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the Veteran's 
claim for an evaluation in excess of 10 percent for his 
radiculopathy.

The Board observes that the Veteran submitted a claim for 
service connection for a condition of the L5 vertebra of the 
lumbar spine on his June 2007 Notice of Disagreement; a May 
2008 letter from the director of the Columbia, South Carolina 
RO to the Veteran's United States Senator incorrectly noted 
that the claim first appeared on his December 2007 Form 9 
Appeal.  This claim has not yet been developed by the RO, and 
is referred back for appropriate development.

The Board also notes that in the March 2009 hearing before 
the undersigned Veterans Law Judge, the Veteran made claims 
for nerve conditions of the lower right extremity and of the 
upper extremities.  These claims are referred to the RO for 
appropriate development.

Finally, the Board received additional evidence in March 
2009, subsequent to the hearing before the undersigned 
Veterans Law Judge.  The Veteran included a waiver of RO 
consideration with the additional evidence; therefore, the 
Board may proceed to the merits of the claim.  Further, the 
evidence is duplicative of evidence already available in the 
claims folder.


FINDING OF FACT

The Veteran's lumbar radiculopathy of the left lower 
extremity is demonstrated by pain and sensory loss in the 
left lower extremity.  His muscle strength and tendon 
reflexes are normal, and there is no muscular atrophy.  There 
is no evidence of moderately incomplete paralysis of the 
sciatic nerve at any time from the initial grant of service 
connection.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbar radiculopathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.6, 4.10, 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A VCAA notice letter was sent to the Veteran in May 2006.  
Through this notice, the Veteran was informed of the evidence 
necessary to support his claim, including evidence then of 
record and evidence that was still needed.  The letter 
informed the Veteran of what evidence VA was responsible for 
retrieving, as well as what evidence VA would make reasonable 
efforts to obtain.  This letter did not, however, inform the 
Veteran of the Diagnostic Codes applicable to his disability, 
and the requirements for a higher rating.  A VCAA notice 
letter conforming with the required VCAA notice for claims 
seeking increased ratings was sent to the Veteran in June 
2008.  As required in increased rating claims, the Veteran 
was informed of the necessity to provide information 
demonstrating a worsening of the disability and the effect 
that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Although the initial VCAA notice did not reference the 
Diagnostic Code applicable to the Veteran's disability, the 
June 2008 notice provided the specific Diagnostic Codes 
applicable to paralysis, neuritis, and neuralgia of the 
sciatic nerve.  Following the June 2008 letter to the 
Veteran, the claim was readjudicated by the RO.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  The 
Board finds that the VCAA requirements for proper notice to 
the Veteran have been met.

VA's duty to assist the Veteran in the development of his 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
obtained the Veteran's service treatment records.  The 
Veteran indicated that he received treatment for his 
conditions at the Dorn VA Medical Center (VAMC), and the RO 
has obtained all relevant VA outpatient treatment records 
from that location.  VA obtained medical records from 
Moncrief Army Hospital, as well as the Martin Army Community 
Hospital.  The appellant was afforded VA medical examinations 
of his disabilities in November 2007 and November 2008.  The 
appellant requested two hearings in conjunction with his 
appeal, the first before a Decision Review Officer (DRO), and 
the second before a Veterans Law Judge.  The Veteran withdrew 
his request for the DRO hearing, and was heard before the 
undersigned Veterans Law Judge in March 2009.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Increased Evaluation Criteria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, in which the foot dangles and drops, there is 
no active movement possible of muscles below the knee, and 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  The same criteria from 
Diagnostic Code 8250 apply to Diagnostic Codes 8260 and 8270.

The Evidence

The Veteran claims that his pain has increased.  It is a 
constant ache every day, and has begun to affect other parts 
of his body.  He has difficulty falling asleep, and is 
concerned about falling when he walks.  The pain makes it 
impossible for him to work.

A May 2007 Social Security examination determined that the 
Veteran could walk, stand, or sit for two to four hours at a 
time, but that the Veteran "[c]ould not sit/stand/walk for 
cumulative 8 hours".  The examiner found the Veteran's 
reports of pain to be credible.

The Veteran was provided a VA examination in November 2007.  
The Veteran complained of pain on the left side of his back 
which would originate in the lower part of the gluteal muscle 
mass, radiate laterally to his hip region, and down his leg 
into his knee region and into the left foot.  The Veteran 
reported episodes of sudden, sharp pain beginning in the 
buttocks and radiating down his leg.  Upon physical 
examination, the examiner noted some pain on extension of the 
left knee.  Motor strength was "normal in foot muscles and 
leg muscles", and there was no muscle atrophy.  Tendon 
reflexes of the ankle and knee were at "2+".  The examiner 
opined that the "patient has lumbago or sciatica in the left 
lower extremity.  There is no evidence of neuropathy or 
radiculopathy."  

In April 2008, the Veteran was issued a wheelchair.

The Veteran was examined again in November 2008.  The Veteran 
informed the examiner that in the previous year, his symptoms 
had become worse.  He described pain radiating from his 
pelvis down the back of his leg and into his foot.  The 
examiner noted a 2005 electromyography (EMG) of the left 
lower extremity that was normal, and that despite the 
Veteran's complaints regarding his pain at the November 2007 
examination, that examination revealed no abnormality.  The 
examiner reviewed the Veteran's MRI scans, and observed that 
they revealed a bulging disk, but no overt herniation and no 
stenosis of the spinal canal or of the intervertebral nerve 
roots.  On physical examination, the examiner noted sensory 
loss consistent with an S1 nerve root or the sciatic nerve, 
but that "ankle jerk is normal, knee jerk is normal, muscle 
strength is normal."  The opined that there was still no 
clinical evidence of a radiculopathy or neuropathy in the 
left lower extremity, and that the appropriate diagnosis 
remained either lumbago or sciatica.  

An EMG was performed in December 2008.  The neurologist 
determined that the EMG showed a "normal left lower 
ext[remity]."

In January 2009, the Veteran had an MRI performed at the 
VAMC.  The results of the MRI showed that "[a]t the L4-5 
level, a piece of [the] disc broke off, and is compressing 
the existing nerves."  Further, there was "a small central 
disc extrusion which abuts the bilateral transversing neural 
elements, left greater than right".  

A February 2009 wheelchair consult by a kinesiotherapist 
noted that the Veteran's "gross strength in [the left] lower 
extremity" was "2+/5".

During his hearing, the Veteran stated that his pain is 
affecting his daily life.  His pain is a "nine and up" 
every day.  He is unable to go up the stairs to his bedroom, 
and sleeps on the first floor of his house.  When he tries to 
sleep, it takes until two o'clock in the morning or later to 
get comfortable enough to go to sleep, and then he is only 
able to get one or two hours of sleep per night.  He is 
unable to travel more than about fifty steps at a time.  



Analysis

The Board finds that an evaluation in excess of 10 percent 
for the Veteran's radiculopathy of the left lower extremity 
is not warranted.  A higher evaluation would require at least 
moderate incomplete paralysis of the sciatic nerve, which the 
Veteran has not demonstrated.  

The Veteran contends that results from his MRI show that he 
has abnormalities in his back, which the Board does not 
dispute.  The issue before the Board, however, is not whether 
examinations of the Veteran's back show abnormalities, but 
whether those abnormalities cause the Veteran's disability of 
his left lower extremity to be worse than his current 10 
percent evaluation reflects.  Further, under the legal 
standard that the Board is required to apply, pain alone does 
not warrant a higher evaluation.  

All examinations of the Veteran's condition have shown that 
his left lower extremity disability has not worsened for 
compensation purposes.  The November 2007 examination report 
revealed that, while there was some pain in the leg, the 
motor strength of his foot and leg were normal, as were his 
tendon reflexes.  There was no muscle atrophy.  Likewise, the 
November 2008 examination revealed some sensory loss, but 
with normal ankle jerk, knee jerk, and muscle strength.  The 
November 2008 examiner ordered an EMG to fully evaluate the 
Veteran's condition, and the results of the December 2008 EMG 
showed that his left lower extremity was normal.

The Board notes that in February 2009, a kinesiotherapist 
observed the Veteran's muscle strength in his left lower 
extremity to be 2+/5.  The Board determines that the 
kinesiotherapist's findings are outweighed by the findings of 
the VA examiner showing that the Veteran had a normal left 
lower extremity.  The November 2008 examiner, who had 
previously examined the Veteran in November 2007, after 
considering the Veteran's medical history, stated that 
"[t]here continues to be no clinical evidence of a 
radiculopathy", and that the Veteran's muscle strength was 
"normal".  Likewise, the December 2008 EMG noted a "normal 
left lower ext[remity]."  The Board finds that the Veteran's 
disability does not affect the muscle strength in his left 
lower extremity.  

The Board does not dispute that the Veteran experiences 
significant pain in his lower back, and that the pain 
radiates down the Veteran's leg.  The examinations, however, 
show that his leg does not have moderate paralysis, as his 
reactions and muscle strength are normal.  The Veteran does 
have mild sensory loss, as reflected in the November 2008 
examination report; such sensory loss warrants the current 10 
percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8520.

In sum, the evidence weighs heavily against a finding of 
moderate paralysis of the sciatic nerve.  "Incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve (i.e., the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or lost), whether due to varied 
level of the nerve lesion or to partial regeneration.  The 
Veteran has normal motor strength, no muscular atrophy, and, 
according to examiners, no demonstrable paralysis, other than 
mild sensory loss.

Disability due to the Veteran's lumbar radiculopathy of the 
left lower extremity is not so severe as to approximate the 
criteria for a rating in excess of 10 percent.  Accordingly, 
the claim for increase is denied.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the disability due to the  
Veteran's radiculopathy in the left lower extremity.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  Here, the 
disability has not required frequent periods of 
hospitalization.  Although the Veteran is not employed, the 
Board finds that the Veteran could work at least part time.  
According to the May 2007 Social Security examination, the 
Veteran would not be able to work a full eight-hour day; he 
could perform part-time work, however, and, for two to four 
hours per workday, is capable of walking, standing, and 
sitting.  Also, the Veteran is capable of lifting five or 
less pounds frequently, and between five and ten pounds 
occasionally.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected sciatic nerve condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


